PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/050,287
Filing Date: 22 Feb 2016
Appellant(s): JURAVIC et al.



__________________
Justin P. Thomas
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/15/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/16/2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Prior art rejections based on Sorensen in view of Tomer
The Appellant asserts:

    PNG
    media_image2.png
    204
    801
    media_image2.png
    Greyscale

This argument is not persuasive since Tomer is being relied upon for measuring the diameter of the dilation device.  Sorensen discloses the desired sizes of the dilation device (e.g., paragraph 0101 of Sorensen).  Tomer discloses using a membrane apparatus for measuring obstetric structures (vagina, uterus, etc.) related to child birth by attaching the sensor to a surface of a device that presses against the obstetric structure (col. 9, lines 55-65 and col. 10, lines 25-55 of Tomer).  The membrane apparatus includes a sensor (col. 6, lines 49-65; col. 7, lines 19-41 of Tomer) whose signal is processed and provides an indication of the diameter (abstract; col. 3, lines 50-55; col. 5, lines 39-65; col. 6, lines 9-65; col. 7, lines 19-41 and FIG. 4 of Tomer).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the sensor of Tomer on the dilation device of Sorensen and use the computer processing and display 
The Appellant asserts:

    PNG
    media_image3.png
    344
    778
    media_image3.png
    Greyscale

This argument is not persuasive.  Tomer discloses displaying measurements in real time (abstract; col. 5, lines 39-65; col. 6, lines 9-65; col. 7, lines 19-41 and FIG. 4 of Tomer) and alerting medical staff if the measurements are not suitable (col. 3, lines 50-55; col. 5, lines 39-65; col. 6, lines 9-65; and FIG. 4 of Tomer). Tomer then clearly indicates that the actual size of the vagina during delivery can be delivered to the health professional (i.e., displaying measurements in real time) and, with this information, they can accurately judge the size of the vagina.  These benefits are desirable and achieving these benefits would be a suitable motivation to modify the device of Sorensen in view of teachings of Tomer.  Indeed, one of the main points of Tomer is to convey measurement data to the medical staff/health professional so that the relative obstetric structures (vagina, uterus, etc.) have the correct dimensions for child birth.
The Appellant asserts:

    PNG
    media_image4.png
    258
    938
    media_image4.png
    Greyscale

This argument is not persuasive.  It would have been obvious to one of ordinary skill in the art at the time of invention to use the sensor of Tomer on the dilation device of Sorensen and use the computer processing and display of Tomer with the sensor so that the actual size of the vagina during delivery can be delivered to the health professional so they can accurately judge the size of the vagina.  Sorensen does not disclose knowing the specific dimensions of the childbirth device during childbirth but that the birth tunnel forming device of Sorensen is opened to a dimension that is larger than the dimension of the baby's head which removes all obstructions and the baby effortlessly slides out to be born (paragraph 0101 of Sorensen).  Knowing the actual dimension will ensure the device is suitably open so as to fulfill its function that it is opened to a dimension that is larger than the dimension of the baby's head.  Confirmation that the device is opened so that obstructions are removed and the baby effortlessly slides out to be born is a quality control measure to ensure the device operates as intended and impacts the birth canal as intended. Thus, there is a reason to modify the birth tunnel forming device of Sorensen to include a sensor.  That reason is that the actual size of the vagina during delivery can be delivered to the health professional so they can accurately judge the size of the vagina to ensure obstructions are removed and the baby effortlessly slides out to be born.
In response to the Appellant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, the above rejections take into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made.  In particular, Sorensen does not disclose knowing the specific dimensions of the childbirth device during childbirth but that the birth tunnel forming device of Sorensen is opened to a dimension that is larger than the dimension of the baby's head which removes all obstructions and the baby effortlessly slides out to be born (paragraph 0101 of Sorensen).  Knowing the actual dimension will ensure the device is suitably open so as to fulfill its function that it is opened to a dimension that is larger than the dimension of the baby's head.  Confirmation that the device is opened so that obstructions are removed and the baby effortlessly slides out to be born is a quality control measure to ensure the device operates as intended and impacts the birth canal as intended. Tomer then clearly indicates that the actual size of the vagina during delivery can be delivered to the health professional (i.e., displaying measurements in real time) and, with this information, they can accurately judge the size of the vagina.  These benefits are desirable and achieving these benefits would be a suitable motivation to modify the device of Sorensen in view of the teachings of Tomer so as to confirm that the device of Sorensen is opened so that obstructions are removed and the baby effortlessly slides out to be born.
Finally, it is noted that Sorensen, Tomer, and the present invention are all in the same field of endeavor of childbirth labor technology.  The device of Sorensen causes the gentle and safe opening of the birth canal and cervix during labor while the sensor of Tomer measures the uterine cervical dilation, effacement, and consistency during labor.  Both technologies are geared toward ensuring the cervix and birth canal are wide enough for the fetus during labor. Further, 
Prior art rejections based on Jianying in view of Tomer
The Appellant asserts:

    PNG
    media_image5.png
    408
    956
    media_image5.png
    Greyscale

This argument is not persuasive since Tomer is being relied upon for measuring the diameter of the dilation device.  Jianying teaches that a suitable size should be 6-8 cm (page 1 of the translation of Jianying).  Jianying further teaches that cervical and vaginal lacerations should be avoided when inflating the balloon.  From these teachings, it would have been obvious to one of ordinary skill in the art at the time of the invention to monitor the diameter of the balloon and stop the inflation upon reaching the fetal head size of 6-8 cm so as to prevent cervical or vaginal laceration.  Tomer discloses using a membrane apparatus for measuring obstetric structures (vagina, uterus, etc.) related to child birth by attaching the sensor to a surface of a device that presses against the obstetric structure (col. 9, lines 55-65 and col. 10, lines 25-55 of Tomer).  The 
The Appellant asserts:

    PNG
    media_image6.png
    254
    964
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    174
    958
    media_image7.png
    Greyscale

This argument is not persuasive.  There is a rational underpinning to support the conclusion of obviousness.  In particular, Jianying teaches that a suitable size should be 6-8 cm (page 1 of the translation of Jianying).  Jianying further teaches that cervical and vaginal lacerations should be avoided when inflating the balloon.  From these teachings, it would have been obvious to one of ordinary skill in the art at the time of the invention to monitor the diameter of the balloon and stop the inflation upon reaching the fetal head size of 6-8 cm so as to prevent cervical or vaginal laceration. The question becomes how does one monitor the diameter of the balloon?  In the same field of endeavor of female gynecological medical devices used during childbirth, Tomer discloses using a membrane apparatus for measuring obstetric such as a balloon structure, that presses against the obstetric structure (col. 9, lines 55-65 and col. 10, lines 25-55 of Tomer).  The membrane apparatus includes a sensor (col. 6, lines 49-65; col. 7, lines 19-41 of Tomer) whose signal is processed and provides an indication of the diameter (abstract; col. 3, lines  50-55; col. 5, lines 39-65; col. 6, lines 9-65; col. 7, lines 19-41 and FIG. 4 of Tomer).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the sensor of Tomer on the balloon of Jianying and use the computer processing and display of Tomer with the sensor so that the actual size of the birth canal (including vagina) during delivery can be delivered to the health professional so they can accurate judge the size of the birth canal (including vagina).
The Appellant asserts:

    PNG
    media_image8.png
    293
    965
    media_image8.png
    Greyscale

This argument is not persuasive.  The operation of the device of Jianying is essentially the same.  There is only the improvement of monitoring the size of the birth canal during labor.  This improvement is an extension of the teachings of Jianying and Tomer.  Jianying teaches that a suitable size should be 6-8 cm (page 1 of the translation of Jianying).  Jianying further teaches that cervical and vaginal lacerations should be avoided when inflating the balloon.  From these teachings, it would have been obvious to one of ordinary skill in the art at the time of the invention to monitor the diameter of the balloon and stop the inflation upon reaching the fetal head size of 6-8 cm so as to prevent cervical or vaginal laceration. The question becomes how does one monitor the diameter of the balloon?  In the same field of endeavor of female gynecological medical devices used during childbirth, Tomer discloses using a membrane apparatus for measuring obstetric structures (vagina, uterus, etc.) related to child birth by attaching the sensor to a surface of a device, such as a balloon structure, that presses against the obstetric structure (col. 9, lines 55-65 and col. 10, lines 25-55 of Tomer). It would have been obvious to one of ordinary skill in the art at the time of invention to use the sensor of Tomer on the balloon of Jianying and use the computer processing and display of Tomer with the sensor so that the actual size of the birth canal (including vagina) during delivery can be delivered to the health professional so they can accurate judge the size of the birth canal (including vagina).
 In response to the Appellant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, the above rejections take into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made.  In particular, Jianying teaches that a suitable size should be 6-8 cm (page 1 of the translation of Jianying).  Jianying further teaches that cervical and vaginal lacerations should be avoided when inflating the balloon.  From these teachings, it would have been obvious to one of ordinary skill in the art at the time of the invention to monitor the diameter of the balloon and stop the inflation upon reaching the fetal head size of 6-8 cm so as to prevent cervical or vaginal laceration.  The teachings of Tomer permit the monitoring of the diameter of the balloon.  It 
Finally, it is noted that both Jianying, Tomer, and the present invention are all in the same field of endeavor of childbirth labor technology.  The device of Jianying dilates the cervix and the birth canal during labor while the sensor of Tomer measures the uterine cervical dilation, effacement, and consistency during labor.  Both technologies are geared toward ensuring the cervix and birth canal are wide enough for the fetus during labor.  Further, the sensor of Tomer is used on a balloon device (col. 9, lines 55-67 of Tomer), such as the one disclosed in Jianying, which also makes Jianying and Tomer is the same field of endeavor of medical balloon devices for childbirth.  Tomer impresses the need to ensure that there is sufficient uterine/cervical dilation (see cols. 1-2 of Tomer).  Thus, the addition of a sensor measuring the diameter of a medical balloon device for uterine/cervical dilation, such as the one disclosed in Jianying, is the purpose of the sensor of Tomer.  One of ordinary skill in the art would understand the benefits of ensuring that the medical balloon device for uterine/cervical dilation is at the proper diameter during the procedure and would be motivated to obtain those benefits.
Thus, there is an articulated reason for why Jianying would incorporate the sensor to Tomer and that such a change would not fundamentally change how the Jianying device is operated or used. 
Prior art rejections based on Sorensen in view of Mashimo
The Appellant asserts:

    PNG
    media_image9.png
    166
    952
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    253
    936
    media_image10.png
    Greyscale

This argument is not persuasive.  The rejection includes an articulated reasoning with some rational underpinning.  In particular, Sorensen discloses the desired sizes of the dilation device (e.g., paragraph 0101 of Sorensen).  Mashimo discloses using an expandable treatment apparatus with diameter sensors to measure the diameter of the treatment apparatus so as to better control the expansion of the treatment device (abstract, paragraphs 0005, 0007-0009, 0011, 0013, 0023, 0026, 0031, 0036-0038, and 0042, and FIG. 7 of Mashimo).  The signals from the diameter sensors are displayed and used to control the expansion (abstract, paragraphs 0005, 0007-0009, 0011, 0013, 0023, 0026, 0031, 0033, 0036-0038, and 0042, and FIG. 7 of Mashimo).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the diameter sensor of Mashimo on the dilation device of Sorensen and use the computer processing and display of Mashimo with the sensor so that the actual size of the vagina during delivery can be delivered to the health professional so they can accurate judge the size of the vagina.  Mashimo discloses displaying measurements in real time (abstract, paragraphs 0023, 0028, 0031, and 0033 of Mashimo) and providing guidance to the physiological characteristics of the lumen wall during enlargement (abstract, paragraphs 0013, 0023, 0031, 0033, 0038, and 0042 and FIG. 7 of Mashimo).  These benefits are desirable and achieving these benefits would be a suitable motivation to modify the device Sorensen in view of the teachings of Mashimo.  Indeed, one of 
The Appellant asserts:

    PNG
    media_image11.png
    244
    965
    media_image11.png
    Greyscale

This argument is not persuasive.  It would have been obvious to one of ordinary skill in the art at the time of invention to use the sensor of Mashimo on the dilation device of Sorensen and use the computer processing and display of Mashimo with the sensor so that the actual size of the vagina during delivery can be delivered to the health professional so they can accurately judge the size of the vagina.  Sorensen does not disclose knowing the specific dimensions of the childbirth device during childbirth but that the birth tunnel forming device of Sorensen is opened to a dimension that is larger than the dimension of the baby's head which removes all obstructions and the baby effortlessly slides out to be born (paragraph 0101 of Sorensen).  Knowing the actual dimension will ensure the device is suitably open so as to fulfill its function that it is opened to a dimension that is larger than the dimension of the baby's head.  Confirmation that the device is opened so that obstructions are removed and the baby effortlessly slides out to be born is a quality control measure to ensure the device operates as intended and impacts the birth canal as intended. Thus, there is a reason to modify the birth tunnel forming device of Sorensen to include a sensor.  That reason is that the actual size of the vagina during delivery can be delivered to the health professional so they can accurately judge the size of the vagina to ensure obstructions are removed and the baby effortlessly slides out to be born.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, the above rejections take into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made.  In particular, Sorensen does not disclose knowing the specific dimensions of the childbirth device during childbirth but that the birth tunnel forming device of Sorensen is opened to a dimension that is larger than the dimension of the baby's head which removes all obstructions and the baby effortlessly slides out to be born (paragraph 0101 of Sorensen).  Knowing the actual dimension will ensure the device is suitably open so as to fulfill its function that it is opened to a dimension that is larger than the dimension of the baby's head.  Confirmation that the device is opened so that obstructions are removed and the baby effortlessly slides out to be born is a quality control measure to ensure the device operates as intended and impacts the birth canal as intended. Mashimo then clearly indicates that the actual size of a lumen can be delivered to the health professional (i.e., displaying measurements in real time) and, with this information, they can accurately judge the size of the lumen.  These benefits are desirable and achieving these benefits would be a suitable motivation to modify the device of Sorensen in view of the teachings of Mashimo so as to confirm that the device of Sorensen is opened so that obstructions are removed and the baby effortlessly slides out to be born.

Prior art rejections based on Jianying in view of Mashimo
The Appellant asserts:

    PNG
    media_image12.png
    174
    978
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    247
    950
    media_image13.png
    Greyscale

This argument is not persuasive.  There is an articulated reasoning with a rational underpinning to support the conclusion of obviousness.  In particular, Jianying teaches that a suitable size should be 6-8 cm (page 1 of the translation of Jianying).  Jianying further teaches that cervical and vaginal lacerations should be avoided when inflating the balloon.  From these teachings, it would have been obvious to one of ordinary skill in the art at the time of the The question becomes how does one monitor the diameter of the balloon?  Mashimo addresses the pertinent problem.  Mashimo discloses using an expandable treatment apparatus with diameter sensors to measure the diameter of the treatment apparatus so as to better control the expansion of the treatment device (abstract, paragraphs 0005, 0007-0009, 0011, 0013, 0023, 0026, 0031, 0036-0038, and 0042, and FIG. 7 of Mashimo).  The signals from the diameter sensors are displayed and used to control the expansion (abstract, paragraphs 0005, 0007-0009, 0011, 0013, 0023, 0026, 0031, 0033, 0036-0038, and 0042, and FIG. 7 of Mashimo).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the sensor of Mashimo on the balloon of Jianying and use the computer processing and display of Mashimo with the sensor so that the actual size of the birth canal (including vagina) during delivery can be delivered to the health professional so they can accurate judge the size of the birth canal (including vagina). Mashimo discloses displaying measurements in real time (abstract, paragraphs 0023, 0028, 0031, and 0033 of Mashimo) and providing guidance to the physiological characteristics of the lumen wall during enlargement (abstract, paragraphs 0013, 0023, 0031, 0033, 0038, and 0042 and FIG. 7 of Mashimo).  These benefits are desirable and achieving these benefits would be a suitable motivation to modify the device of Jianying in view of the teachings of Mashimo.  Indeed, one of the main points of Mashimo is to convey measurement data to the medical staff/health professional so that the relative physiological structures have the correct dimensions.
The Appellant asserts:

    PNG
    media_image14.png
    294
    976
    media_image14.png
    Greyscale

This argument is not persuasive.  The operation of the device of Jianying is essentially the same.  There is only the improvement of monitoring the size of the birth canal during labor.  This improvement is an extension of the teachings of Jianying.  Jianying teaches that a suitable size should be 6-8 cm (page 1 of the translation of Jianying).  Jianying further teaches that cervical and vaginal lacerations should be avoided when inflating the balloon.  From these teachings, it would have been obvious to one of ordinary skill in the art at the time of the invention to monitor the diameter of the balloon and stop the inflation upon reaching the fetal head size of 6-8 cm so as to prevent cervical or vaginal laceration. The question becomes how does one monitor the diameter of the balloon?  Mashimo discloses using an expandable treatment apparatus with diameter sensors to measure the diameter of the treatment apparatus so as to better control the expansion of the treatment device (abstract, paragraphs 0005, 0007-0009, 0011, 0013, 0023, 0026, 0031, 0036-0038, and 0042, and FIG. 7 of Mashimo).  The signals from the diameter sensors are displayed and used to control the expansion (abstract, paragraphs 0005, 0007-0009, 0011, 0013, 0023, 0026, 0031, 0033, 0036-0038, and 0042, and FIG. 7 of Mashimo).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the sensor of Mashimo on the balloon of Jianying and use the computer processing and display of Mashimo with the sensor so that the actual size of the birth canal (including vagina) during delivery can be delivered to the health professional so they can accurate judge the size of the birth canal (including vagina). Mashimo discloses displaying measurements in real time 
 In response to the Appellant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, the above rejections take into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made.  In particular, Jianying teaches that a suitable size should be 6-8 cm (page 1 of the translation of Jianying).  Jianying further teaches that cervical and vaginal lacerations should be avoided when inflating the balloon.  From these teachings, it would have been obvious to one of ordinary skill in the art at the time of the invention to monitor the diameter of the balloon and stop the inflation upon reaching the fetal head size of 6-8 cm so as to prevent cervical or vaginal laceration.  The teachings of Mashimo permit the monitoring the diameter of the balloon.  It would have been obvious to one of ordinary skill in the art at the time of invention to use the sensor of Mashimo on the balloon of Jianying and use the computer processing and display of 
Finally, it is noted that both Jianying and Mashimo are in the same field of endeavor of medical balloon devices for dilation/widening.  The device of Jianying dilates the cervix and the birth canal during labor using a balloon while the sensor of Mashimo measures the diameter of a medical balloon device that widens bodily lumens.  Mashimo impresses the need to ensure that the balloon dilations devices are at the proper size for their function during the medical procedure (see paragraphs 0001-0002 of Mashimo).  Thus, the addition of a sensor measuring the diameter of a medical balloon device, such as the one disclosed in Jianying, is the purpose of the sensor of Mashimo.  One of ordinary skill in the art would understand the benefits of ensuring that the medical balloon device is at the proper diameter during the procedure and would be motivated to obtain those benefits.
Thus, there is an articulated reason for why Jianying would incorporate the sensor to Mashimo and that such a change would not fundamentally change how the Jianying device is operated or used. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Matthew Kremer/Primary Examiner, Art Unit 3791

Conferees:
/CHARLES A MARMOR II/Supervisory Patent Examiner, Art Unit 3791                                                                                                                                                                                                        
                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



Attachment

1. Information Disclosure Statement by Applicant received 6/15/2020 and considered by Examiner on 3/4/2021.